UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARIUS ROGERS,

                                  Plaintiff,
                                                                  1:19-CV-0479 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
 THE CITYOF NEW ROCHELLE, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated October 25, 2019, the Court granted Plaintiff leave to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of this action for failure to state a claim on which relief may be granted. Plaintiff has not filed an

amended complaint. Accordingly, the Court dismisses this action for failure to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
